OPINION OF THE COURT
Memorandum.
The orders appealed from should be affirmed, with costs, on the basis of our holding and the rationale enunciated in Matter of Sirles v Cordary (40 NY2d 950, affg on opn at 49 AD2d 330). We would caution, however, that the rationale enunciated in Sirles is properly applicable only to purported contractual limitations upon a new Sheriffs power to appoint, retain, dismiss, promote, or demote deputies whose office required the performance of some civil obligations, and might not serve to justify repudiation by a new Sheriff of other terms of a contract validly entered into by his predecessor.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur.
Orders affirmed, with costs, in a memorandum.